SCHOONOVER, Chief Judge.
The appellant, Ronnie Stephen Bashlor, challenges an order granting the appellee’s, Lisa Leñé Bashlor, petition to modify child support payments. We find that the trial court did not abuse its discretion by finding that the appellee carried her burden of showing a substantial change in circumstances that warranted an increase in child support payments. The record, however, does not support an increase as large as that awarded by the trial court. See Diaco v. Diaco, 363 So.2d 183 (Fla.2d DCA 1978). We, accordingly, reverse and remand with instructions to reconsider the amount of the award and to enter an order increasing the amount of support to no more than $500 per month.
Affirmed in part, reversed in part, and remanded with instructions.
SCHEB and THREADGILL, JJ., concur.